             Case 4:18-cr-00223-RCC-DTF Document 295 Filed 07/02/19 Page 1 of 1



                                      DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: Raner C. Collins               Date: July 2, 2019
USA v. Scott Daniel Warren                          Case Number: CR-18-00223-001-TUC-RCC (DTF)

Assistant U.S. Attorneys: Anna Wright/Nathaniel Walters
Attorneys for Defendant: Gregory Kuykendall (via telephone)/Amy Knight (Retained)
Attorney for Movant, First Look Media Works Incorporated: Gregg Leslie
Interpreter: N/A
Deputy Clerk: Sherry Gammon
Court Reporter: Erica McQuillen

Defendant:    ☒ Present     ☐ Not Present       ☒ Released      ☐ Custody ☐ Summons ☐ Writ

Status Conference:
Matter comes before the Court for a Status Conference re: trial status.
The Government will proceed with a retrial as to Counts 2 and 3 of the Indictment, with Count 1
of the Indictment to be dismissed. The Government will file a formal motion to dismiss Count 1
and defense counsel may file written response as to the issue of with or without prejudice.

The Government extends a plea offer as to Counts 2 and 3 of the Indictment to misdemeanor aiding
and abetting illegal entry without inspection.

The defendant waives his right to a speedy trial and this matter is set for trial, as to Counts 2 and
3 of the Indictment, on 11/12/2019 at 9:30 a.m. before Senior Judge Raner C. Collins. Estimated
length of trial is 8 days. Plea deadline is 11/1/2019. Excludable delay under 18 U.S.C. §3161(h)(7)
is found to commence on 7/3/2019 and end on 11/12/2019.

A Status Conference is set for 8/5/2019 at 1:30 p.m. before Senior Judge Raner C. Collins.
Counsel may appear telephonically if necessary.

Mr. Leslie informs the Court that First Amendment Clinic, Arizona State University, student Ryan
Bailey, is prepared to present argument on behalf of the movant, First Look Media Works, Inc.
The Government requests the Court set argument on a future date. IT IS ORDERED the Motion
for a Hearing re: Motion to Intervene for Purposes of Unsealing (Doc. 203) filed by First Look
Media Works, Inc. is Granted and a Motion Hearing re: Motion to Unseal Document Attached as
Exhibits to Motions (Doc. 195) and Motion to Join Additional Parties to Motion to Intervene (Doc.
248) filed by First Look Media Works, Inc. is set for 7/9/2019 at 1:30 p.m. before Senior Judge
Raner C. Collins.
                                                             Status Conference: 18 Minutes
                                                             Start: 9:35 AM
                                                             Stop: 9:53 AM
